Citation Nr: 1430122	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-48 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel
INTRODUCTION

The Veteran had active duty service from February 1957 to March 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2012, the Veteran testified at a RO hearing before a Decision Review Officer (DRO).  A copy of the transcript of the hearing has been associated with the claims file.

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The Veteran's appeal was remanded by the Board in May 2013 and December 2013, so that his updated VA outpatient treatment records could be obtained and that he could be afforded a new VA examination.  The VA outpatient treatment records dated from June 1998 to August 2013 were obtained and the VA examination was conducted in May 2014.  A Supplemental Statement of the Case was issued in June 2014.  Accordingly, the Board finds that there has been substantial compliance with the directives of the May 2013 and December 2013 remands in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of his military service or any incident therein.

2.  The Veteran's current tinnitus is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of his military service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilteral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in April 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's available service records and his post-service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the dates of the Veteran's active duty service have been verified, the National Personnel Records Management Center notified the RO in May 2010 that all of the Veteran's service treatment records were destroyed in a fire in 1973 and no Surgeon General's Office (SGO) records were shown for the Veteran.  As such, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In the April 2010 letter, the RO informed the Veteran that his service treatment records may be related to a fire at a records depository in July 1973, and that he can submit evidence from alternate sources.  In September 2010 and June 2011 letters, the Veteran was advised that his service treatment records were presumed to have been destroyed in a fire.   In the April 2010 letter, the Veteran was also asked to complete and submit a NA Form 13055 (Request for Information Needed to Reconstruct Medical Data).  38 C.F.R. § 3.159(e).  The Veteran did not respond to this request.

Further, the Veteran was initially provided a VA examination in August 2010 in connection with his claims on appeal.  The Board remanded the claims in December 2013 to obtain another VA examination based on a review of the complete claims file; this was accomplished in May 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the May 2014 VA examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report set forth detailed examination findings to include nexus opinions, with adequate bases for the opinions.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's RO and Board hearings, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the Decision Review Officer (DRO)/Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's bilateral hearing loss disability and tinnitus, and any relationship between these conditions and his service.  The hearings focused on the evidence necessary to substantiate the Veteran's claims for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the DRO/VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss and/or tinnitus (as an organic disease of the nervous system), if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2013).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran asserts that he has bilateral hearing loss and tinnitus as the result of exposure to loud noises during active duty.  In various written statements and during his April 2012 RO and March 2013 Board hearings, the Veteran has reported that he had ringing in his ears and trouble hearing for awhile after coming off of the firing range during rifle training.  He also reported working around jet engines on the flight lines.  He described his duties involved installing radio and radar equipment on the flight line and communication sites.  He was not given any hearing protection and denies any post-service recreational and occupational noise exposure.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss disability and tinnitus.

There are currently diagnosed bilateral hearing loss disability meeting the requirements set forth in 38 C.F.R. § 3.385, and tinnitus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Specifically, an August 2010 VA examination report revealed that relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
55
75
LEFT
25
30
40
50
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 94 percent in the left ear, using the Maryland CNC word list.  The diagnosis was bilateral sensorineural hearing loss.  The Veteran reported ringing in his ears/head.  Tinnitus was diagnosed.

A May 2014 VA examination report reflects that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
60
70
LEFT
30
35
40
55
60

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear, using the Maryland CNC word list.  The diagnosis was bilateral sensorineural hearing loss.

However, the evidence of record does not establish continuity of symptomatology since service with respect to the current hearing loss disability and tinnitus.  A July 2000 VA audiology consultation report reflects that the Veteran reported he had noticed some difficulty hearing and understanding normal conversational speech in the last 2 years.  He reported a history of noise exposure, such as trucks, chainsaws, and gunfire with rare use of hearing protection.  The Veteran reported at the August 2010 VA examination that he had had decreased hearing for the past 15 to 20 years that was gradually worsening.  He also reported ringing and hissing sound in his head/ears that he could not tell if it was one or both ears for the past 5 years.  He did not associate any particular event with the onset of the tinnitus and stated that he just began to notice it.

Subsequently, the Veteran asserted in his September 2010 notice of disagreement that he had misunderstood the VA examiner's questions pertaining to the onset of his bilateral hearing loss and tinnitus and reported that he had first experienced hearing loss during service but that it had gotten to be a real problem in the last 5 years.  With respect to tinnitus, he stated that he could distinctly remember having ringing in his ears after coming off of the rifle range during rifle training and that his tinnitus had continually worsened over the years.  At the April 2012 RO hearing, the Veteran testified that he had hearing loss when he left service and it got to the point that it bothered him about 10 to 15 years previously.  He reported that he had ringing in his ears ever since service.  In his May 2012 substantive appeal, the Veteran again reported that his bilateral hearing loss and tinnitus had their onset during active duty, but had only really become "a problem" within the last 10 to 15 years.  The Veteran repeated these assertions at the May 2013 Board hearing, stating that his bilateral hearing loss and tinnitus had been continually present since active duty.

The Board observes that the Veteran's current statements made in connection with his pending claims for VA benefits, that his current hearing loss and tinnitus have been continuous since service, are inconsistent with the Veteran's earlier statements and therefore are not credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing); also see Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Consequently, the Board assigns them little probative value.

The Veteran argues that he suffered noise exposure in service.  His lay testimony regarding his military noise exposure and observable symptoms are competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his extensive noise exposure from serving on the flight line as the claimed military noise exposure is consistent with the circumstances of his service given his service in the Air Force.  Nevertheless, there is no indication that such exposure resulted in any injury.

Regarding the etiology of the Veteran's bilateral hearing loss and tinnitus, the May 2014 VHA specialist opined that the Veteran's hearing loss and tinnitus were not caused by, caused by, a result of, or aggravated by his active military service.

In support of this opinion, the examiner noted the first report of hearing loss was in 2000 with the Veteran reporting onset of the hearing loss during the previous 2 years (1998), 37 years after discharge from active service.  The examiner asserted this supports there is no evidence to establish chronicity or continuity of care for hearing problems associated with his period of active service.  The examiner further noted that the configuration of his hearing loss is most consistent with presbycusis and "there is insufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure."  The examiner explained that "although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is UNLIKELY that such delayed effects occur."

With regard to the Veteran's tinnitus, the examiner noted that tinnitus was denied when questioned by the audiologist during his 2000 hearing exam and tinnitus is not reported until 11 years after this exam; therefore, there is no chronicity or continuity of care for tinnitus.  The examiner also explained that tinnitus is most often associated with presbycusis (hearing loss related to the natural aging process).  Therefore, the examiner concluded that there was no nexus of tinnitus to the Veteran's period of active service completed 53 years previously and it is far more likely related to presbycusis and the natural aging process.  The examiner added that "[t]here is no research evidence to support a claim of delayed-onset tinnitus...has an immediate onset after significant noise exposure."

The Board notes that the conclusion of the VA examiner is based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and consideration of the Veteran's reported history, and is consistent with the other evidence of record.  The examiner noted the Veteran's history of military noise exposure from serving in the Air Force.  The May 2014 VA examination report indicated that the claims file was reviewed.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  For these reasons, the Board attaches significant probative value to the May 2014 VA examiner's opinion.  There is no controverting medical opinion of record.

To the extent that the Veteran contends that the Veteran's bilateral hearing loss and tinnitus are related to his service, their statements are not competent evidence to establish medical etiology in this case.  In certain instances, lay testimony may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, while military noise exposure is not disputed in this case, the question of whether the Veteran's current hearing loss or tinnitus was caused by his in-service noise exposure or by some other causes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical etiological opinion.

Moreover, substantial probative weight is given to the opinion of the May 2014 VA examiner who specialized in the field of audiology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  The most probative evidence of record shows that the Veteran's current bilateral hearing loss disability and tinnitus were not caused by his military service, and the Board may not accept unsupported lay speculation with regard to medical issues.

Additionally, the evidence of record does not support a finding that the Veteran's sensorineural hearing loss or tinnitus manifested to a compensable degree within one year following his military separation.  As such, neither hearing loss nor tinnitus may be presumed to have been incurred in service as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.012; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


